Opinion by
Trexler, J.,
The plaintiff at 6:30 a. m., November 20, 1913, came down Fiftieth street in the City of Philadelphia and at Girard avenue saw the east bound car, which she intended to take, approaching. The car usually stopped on the west side of Fiftieth street. She was on the east side of the street intersection. A man who usually boarded the car with her was on the west crossing and was signalling to the motorman to stop. Under the ordinances of the city the car was required to slow up at the west side of Fiftieth street and it was admitted at the trial that “slowing up” meant stopping if there was any one waiting to get on the car. At the time the plaintiff took her last look at the car before entering the east bound track upon which it was approaching, it was ten yards beyond the other crossing where the man who signalled to it was standing. The distance at which the car was last seen by the plaintiff, the duty of the motorman to reduce its speed, and if signalled by an intending passenger, to stop, his failure to observe his duty in this respect, but instead of so doing coming on at a speed which was undiminished, and which carried the car three times its length beyond the place where it struck the plaintiff, present a state of facts which warranted the submission of the case to the jury.
As was said in Dunn v. Philadelphia Rapid Transit Co., 244 Pa. 176, cases of this kind stand on their own facts. The plaintiff was not bound to anticipate that the company would violate its rule of duty: Lewis v. Wood, 247 Pa. 545; Reeves v. D., L. & W. R. R. Co., 30 Pa. 454. “Although no one has a right carelessly to put himself in a position of danger relying entirely on the assumption *147that another who controls the sources of such danger will see to his protection, yet, the law recognizes the abstract right of every one who takes due care according to the circumstances in which he is placed to act upon the principle, that others will do likewise; the extent of the application of this principle depends upon the facts in each case, and the question whether due care under the surrounding conditions and circumstances has or has not been taken, except in cases where all the'material facts and the reasonable inferences to be drawn therefrom clearly demonstrate contributory negligence, is always an issue for the jury to determine”: Young v. Philadelphia Rapid Transit Co., 248 Pa. 174. The plaintiff was not charged with the foreknowledge that the defendant would operate its car in an unusual manner: Connor v. Pittsburgh Rys. Co., 50 Pa. Superior Ct. 629.
Although the case is a close one, we think the jury could properly find that the plaintiff acted as the ordinarily prudent person would under similar circumstances.
The judgment is affirmed.